MINGE, Judge
(dissenting).
I respectfully dissent. The question here is whether Tashika Sykes is eligible for unemployment benefits. The statute provides that an employee who quits a job is “ineligible for all unemployment benefits ... except when: ... (2) the [employee] quit the employment to accept other covered employment that provided substantially better terms and conditions of employment. ...” Minn.Stat. § 268.095, subd. 1 (Supp.2009). Minnesota has adopted a policy that the unemployment-benefit law “is remedial in nature and must be applied in favor of awarding unemployment benefits[.] ... [and that] any statutory provision that would preclude an applicant from receiving benefits must be narrowly construed.” Minn.Stat. § 268.031, subd. 2 (Supp.2009).
Here there is no dispute that Sykes earned $60,000 per year at her old job with Northwest Airlines and $70,000 at her new job with Green Cultural Communities. This is a 16 2/3% pay increase. The majority does not assert that this does not constitute a substantial change. Based on comparative wage levels, I conclude that *258Sykes left for substantially better terms and conditions.
The issue is whether an employer’s health-insurance arrangement renders insubstantial what are otherwise substantially better terms and conditions. Northwest Airlines provided health insurance for its employees, paying approximately $4,800 per year, half of the premium. Northwest Airlines offered Sykes and similarly situated long-term employees an “early-out” severance package that included continuing health-insurance coverage with Northwest Airlines paying half the premium. This was the same health-insurance benefit that these individuals had as employees of Northwest Airlines and constituted a fixed, portable health insurance benefit. Sykes and similarly situated employees had the same coverage whether they stayed and worked at Northwest Airlines, quit and did not work at all, or quit and found other employment without health insurance. This was not a personal benefit that depended on the employee’s unique circumstances. Unless declined by an employee, this benefit was a cost to Northwest Airlines.
With this background, I submit that the answer to our issue is clear. When Sykes quit her $60,000 per year job at Northwest and took the $70,000 per year job at Green Cultural Communities, she had substantially better terms and conditions of employment. The majority’s contrary conclusion essentially determines that Northwest Airlines’ contractual health-insurance severance benefit is an economic handicap for Northwest Airlines’ employees to overcome to access unemployment-insurance coverage. This stands the unemployment-insurance program on its head. It is not consistent with the recently adopted state policy in favor of awarding benefits and narrowly construing any statutory policy that would preclude the receipt of benefits. Minn.Stat. § 268.031, subd. 2. Eligibility for unemployment benefits should be based on the circumstances of the worker, not the employer.
The majority relies on a recent decision of this court, Grunow v. Walser Auto. Group LLC, 779 N.W.2d 577 (Minn.App.2010). At the outset, I note that the newly articulated state policy favoring the award of unemployment benefits adopted in 2009 did not apply to Grunow, which addressed the 2008 version of the statute. See id. at 579; see also Minn. Laws 2009, ch. 78, art. 4, § 1 (amending Minn.Stat. § 268.031), § 52 (providing that this amendment is effective August 2, 2009 and applies to all department determinations and ULJ decisions on or after this date).
Even with the new law, a review of the Grunow decision is of interest. Employee Grunow quit his job with a Walser car dealership for one with the ill-fated Heck-er group. Grunow, 779 N.W.2d at 578-79. Financially, it was a curious move. Heck-er was to pay Grunow $1.20 per hour less than Walser and family health insurance at Hecker cost employees about $220 per month more than at Walser. Id. at 578-79. Grunow explained that the advantage in working at the particular Hecker dealership was that he dramatically reduced his commuting cost and time, that he would have more family time, and that in contrast to the Walser position, he would actually be paid for all the hours that he worked. Id. at 579. Moreover, Grunow claimed that he would not buy health insurance because his wife had coverage through her job. This court in Grunow simply recognized that unique personal circumstances, such as the opportunity to spend more time with family and to take advantage of a spouse’s health care coverage, are too subjective to be considered in determining whether the new job offers *259substantially better terms and conditions of employment. Id. at 580-81.
Compared to Grunow, Sykes received a 16 2/3% pay increase, not a $1.20 per hour cut. Objectively viewed, Green Cultural Communities’ failure to offer health insurance is a neutral factor because, like all other similarly situated Northwest Airlines alumni, Sykes had guaranteed, subsidized health insurance. The Grunow decision stands for the proposition that we should make an objective comparison of the terms and conditions of each position. Id. at 580. Given the newly adopted state policy, it is a mistake to read the Grunow interpretation of the statute expansively here to deny benefits. Objectively, Sykes left Northwest Airlines for a job at Green Cultural Communities with substantially better terms and conditions.
Based on the newly adopted state policy favoring eligibility for unemployment benefits, I would reverse the ULJ determination denying Tashika Sykes benefits.